Citation Nr: 0712924	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  03-14 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for a heart disability.

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1988 to March 
1991.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

Service medical records do not show that the veteran was 
found to have a heart disorder but they do show that he was 
evaluated in April 1988 because of syncope.  The diagnoses on 
a VA examination in May 2002 included history of syncope 
secondary to episodes of tachycardia.  The examiner noted 
that the veteran had undergone ablation of an abnormal 
conduction area on two occasions with apparent ablation of 
the ventricular tachycardia.  In a June 2002 response to a 
question from the RO, the VA examiner stated that a nerve 
with which the veteran was born had to be ablated to prevent 
the veteran's supraventricular tachycardia of a non-sustained 
nature.  He indicated that the veteran also had an enlarged 
heart possibly due to the tachycardia and that the veteran's 
cardiomyopathy was possibly related to "treatment or his 
heart disease." 

The June 2002 statement appears to indicate that the veteran 
entered service with a congenital heart abnormality.  It is 
not clear to the Board whether this congenital abnormality 
was a defect for which service connection is precluded or a 
disease for which compensation is not precluded.  See 
38 C.F.R. § 3.303(c) (2006).  VA's General Counsel has 
further explained that service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin, as long as the evidence as a whole 
establishes that the conditions in question were incurred or 
aggravated during service within the meaning of VA laws and 
regulations.  VAOPGCPREC 82-90 (July 18, 1990).  VA's General 
Counsel has also expressly stated that the terms "disease" 
and "defects" must be interpreted as being mutually 
exclusive.  The term "disease" is broadly defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  On the other hand, the term "defects" would be 
definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

With respect to the claim for service connection for a 
psychiatric disability, the Board notes that service medical 
records show that the veteran's psychiatric status was found 
to be normal on examination for entrance onto active duty and 
that he was treated for depression during service.  While the 
record contains a medical opinion stating that the veteran's 
depressive disorder existed prior to service, the presumption 
of soundness at the time of entrance onto active duty can 
only be rebutted by clear and unmistakable evidence that the 
disorder existed prior to service and was not aggravated by 
service.  No medical opinion addressing this clear and 
unmistakable standard is of record.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to ascertain the 
nature and etiology of all chronic heart 
disorders.  The claims folders and a copy 
of this remand must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and 
the review of the claims folders, the 
examiner should indicate whether the 
nerve abnormality resulting in the 
veteran's non sustained supraventricular 
tachycardia was a disease or defect.  If 
the examiner is of the opinion that it 
was a disease, he or she should provide 
an opinion as to whether it clearly and 
unmistakably existed prior to service and 
clearly and unmistakably underwent no 
permanent increase in severity as a 
result of service.

With respect to any other currently 
present disorders, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the disorders are etiologically related 
to the veteran's military service.

The rationale for all opinions expressed 
must also be provided.

2.  The RO or the AMC should also arrange 
for the veteran to be afforded an 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all currently present 
acquired psychiatric disorders.  

The claims folders and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  

Based upon the examination results and a 
review of the claims folders, the 
examiner answer the following questions 
with respect to each currently present 
acquired psychiatric disorder. 

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity as a 
result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service?

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO or the AMC should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond 
before the case is returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


